Exhibit 10.1

 

FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), by and between Avedro, Inc. (the
“Company”) and [NAME] (the “Employee”), is entered into effective [DATE] (the
“Effective Date”).

The Company desires to continue to employ the Employee in the capacity of [full]
[part]-time [POSITION] pursuant to the terms of this Agreement and, in
connection therewith, to compensate the Employee for Employee’s personal
services to the Company; and

The Employee wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.Employment by the Company.

1.1At-Will Employment. Employee shall continue to be employed by the Company on
an “at-will” basis, meaning either the Company or Employee may terminate
Employee’s employment at any time, with or without cause or advanced notice. Any
contrary representations that may have been made to Employee shall be superseded
by this Agreement. This Agreement shall constitute the full and complete
agreement between Employee and the Company on the “at-will” nature of Employee’s
employment with the Company, which may be changed only in an express written
agreement signed by Employee and a duly authorized officer of the Company.
Employee’s rights to any compensation following a termination shall be only as
set forth in Section 6.

1.2Position. Subject to the terms set forth herein, the Company agrees to
continue to employ Employee, initially in the position of [POSITION], and
Employee hereby accepts such continued employment. During the term of Employee’s
employment with the Company, Employee will devote Employee’s best efforts and
substantially all of Employee’s business time and attention to the business of
the Company.

1.3Duties. Employee will report to the [POSITION], performing such duties as are
normally associated with his then current position and such duties as are
assigned to him from time to time, subject to the oversight and direction of the
[POSITION]. Employee shall perform his duties under this Agreement principally
out of the Company’s corporate headquarters in Massachusetts or such other
location as assigned. [The parties acknowledge that Employee has relocated or
will relocate to the Waltham, Massachusetts area and that any relocation
reimbursements shall be in accordance with Section 2.4 herein. The parties agree
that, for purposes of a resignation for Good Reason in accordance with Section
6.3 below, Employee’s “then-current principal place of employment” shall be
deemed the Company’s corporate headquarters in Massachusetts, both prior to and
following Employee’s relocation.] In addition, the Employee shall make such
business trips to such places as may be necessary or advisable for the efficient
operations of the Company.

197298351 v1

--------------------------------------------------------------------------------

 

1.4Company Policies and Benefits. The employment relationship between the
parties shall also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. The Employee will be eligible to participate on the
same basis as similarly situated employees in the Company’s benefit plans in
effect from time to time during his employment. All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan. The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion. Notwithstanding the
foregoing, in the event that the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

1.5Paid Time Off. The Employee will be eligible to accrue up to [      ] of paid
vacation per calendar year, which accrues each bi-monthly pay period. In
addition, the Employee will be eligible to take up to [     ] sick days per
calendar year. Employee’s paid time off will be prorated for any partial year of
employment.

2.Compensation.

2.1Salary. Employee shall initially receive for Employee’s services to be
rendered hereunder an initial annualized base salary of $[AMOUNT] (“Base
Salary”). The Base Salary is subject to review and adjustment from time to time
by the Company in its sole discretion, payable subject to standard federal and
state payroll withholding requirements in accordance with Company’s standard
payroll practices.

2.2Bonus.

(a)During Employment. Employee shall be eligible to earn an annual performance
bonus of up to [PERCENT]% of his Base Salary (“Annual Bonus”). The Annual Bonus
will be based upon the Company’s assessment of the Employee’s performance and
the Company’s attainment of targeted goals as set by the Company’s Board of
Directors (the “Board”) in its sole discretion. The Annual Bonus, if any, will
be subject to applicable payroll deductions and withholdings. Following the
close of each calendar year, the Company will determine whether the Employee has
earned the Annual Bonus, and the amount of any Annual Bonus, based on the set
criteria. No amount of the Annual Bonus is guaranteed, and the Employee must be
an employee in good standing on the Annual Bonus payment date to be eligible to
receive an Annual Bonus; no partial or prorated bonuses will be provided. The
Annual Bonus, if earned, will be paid no later than March 15 of the calendar
year immediately following the applicable calendar year for which the Annual
Bonus is being measured. The Employee’s eligibility for an Annual Bonus is
subject to change in the discretion of the Board (or any authorized committee
thereof).

(b)Upon Termination. In the event Employee leaves the employ of the Company for
any reason prior to payment of any bonus, he is not eligible for such bonus,
prorated or otherwise.

2

197298351 v1

--------------------------------------------------------------------------------

 

2.3Equity Awards.

[The Employee acknowledges that as of [              ], [he/she] has received
the equity awards set forth on [              ] attached hereto as Exhibit B,
under, and subject to the terms and conditions of [              ] (“Plan”) and
applicable award agreements thereunder.  The employee acknowledges and agrees
that from and after [              ], such equity awards shall only be subject
to accelerated vesting in accordance with Section 6 of this agreement.]

(a)[Option Grant. The parties acknowledge that on [              ], the Board
issued the Employee options to purchase an aggregate of [              ] shares
of the Company’s common stock, subject to the Company’s 2012 Equity Incentive
Plan (“Plan”) and the Company’s standard form of Stock Option Agreement (“Stock
Agreement’) between the Employee and the Company. The option is an incentive
stock option to the extent permissible under Section 422 of the Internal Revenue
Code and has an exercise price per share of $[              ].

(b)Vesting. The Option vests and becomes exercisable at the rate of 25% of the
total number of shares on the twelve month anniversary of [              ] (the
“Vesting Commencement Date”) and 1/48th of the total number of shares each month
thereafter on the monthly anniversary of the Vesting Commencement Date, such
that all shares shall become fully vested after four years from the Vesting
Commencement Date. Vesting will depend on Employee’s continued service to the
Company.

(c)Acceleration. The Option may be subject to accelerated vesting in accordance
with Section 6.5(a)(y) of this Agreement.]

2.4Relocation. The Company will provide Employee with up to a $[              ]
allowance to cover expenses related to Employee’s relocation, provided that such
expenses must be incurred no later than [              ]. The Company will
require copies of two valid relocation proposals, and reimbursement will be made
upon submission of qualified relocation expense receipts. The payment or
reimbursement of relocation expenses and benefits provided under this Section
will be treated as taxable income to Employee and subject to tax withholding
and/or deductions to the extent required by applicable law. Employee authorizes
the Company to withhold from such payments and from Employee’s salary any such
tax withholding and/or deductions applicable to such payments and reimbursements
as required by applicable law. Should Employee resign from his position with the
Company, where such resignation does not constitute a resignation for Good
Reason, as defined below, on or before [              ], Employee will be
responsible for reimbursing the Company for the full amount of this allowance.
Should Employee resign, where such resignation does not constitute a resignation
for Good Reason as defined below, between [              ]. Employee will be
responsible for reimbursing the Company for half of this allowance.

2.5Expense Reimbursement. The Company will reimburse Employee for all
reasonable, documented business expenses incurred in connection with his
services hereunder, in accordance with the Company’s business expense
reimbursement policies and procedures as may be in effect from time to time.

3.Proprietary Information, Inventions, Non-Solicitation and Non-Competition
Obligations. The parties hereto have entered into a Proprietary Information,

3

197298351 v1

--------------------------------------------------------------------------------

 

Inventions, Non-Solicitation and Non-Competition Agreement (the “Proprietary
Information Agreement”), which may be amended by the parties from time to time
without regard to this Agreement. The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

4.Outside Activities. Except with the prior written consent of the Company’s
Board, Employee will not, while employed by the Company, undertake or engage in
any other employment, occupation or business enterprise that would interfere
with Employee’s responsibilities and the performance of Employee’s duties
hereunder except for (i) reasonable time devoted to volunteer services for or on
behalf of such religious, educational, non-profit and/or other charitable
organization as Employee may wish to serve; (ii) reasonable time devoted to
activities in the non-profit and business communities consistent with Employee’s
duties; and (iii) such other activities as may be specifically approved by the
Board. This restriction shall not, however, preclude Employee from owning less
than one percent (1%) of the total outstanding shares of a publicly traded
company.

[In accordance with (iii) of this Section 4, Employee is specifically permitted
to continue to serve on the Board of Directors of [              ].]

[In accordance with (iii) of this Section 4, Employee is specifically permitted
to continue to work in [              ] and continue with [consulting]
relationships which do not create a conflict with the Company.]

5.No Conflict with Existing Obligations. Employee represents that Employee’s
performance of all the terms of this Agreement and as an Employee of the Company
do not and will not breach any agreement or obligation of any kind made prior to
Employee’s employment by the Company, including agreements or obligations
Employee may have with prior employers or entities for which Employee has
provided services. Employee has not entered into, and Employee agrees that
Employee will not enter into, any agreement or obligation, either written or
oral, in conflict herewith.

6.Termination of Employment. The parties acknowledge that Employee’s employment
relationship with the Company is at-will. Either Employee or the Company may
terminate the employment relationship at any time, with or without Cause. The
provisions in this Section govern the amount of compensation, if any, to be
provided to Employee upon termination of employment and do not alter this
at-will status.

6.1Termination by the Company Without Cause.

(a)The Company shall have the right to terminate Employee’s employment with the
Company pursuant to this Section 6.1 at any time without “Cause” (as defined in
Section 6.2(a) below) by giving notice as described in Section 6.8 of this
Agreement. A termination pursuant to Section 6.4, 6.6, or 6.7 below is not a
termination without “Cause” for purposes of receiving the benefits described in
this Section 6.1.

(b)In the event Employee’s employment is terminated without Cause, then provided
that the Employee executes and does not revoke a separation agreement that
includes a general release substantially in the form attached hereto as Exhibit
A (the “Release”), and subject

4

197298351 v1

--------------------------------------------------------------------------------

 

to Section 6.1(c) (the date that the Release becomes effective and may no longer
be revoked by the Employee is referred to as the “Release Date”), then:

(i)the Company shall pay to Employee an amount equal to [              ] months’
of Employee’s then current Base Salary, less applicable withholdings and
deductions (the “Severance Payment”), in installments in accordance with the
Company’s ordinary payroll practices commencing on the Company’s first regular
payroll date that is more than sixty (60) days following the Separation Date (as
defined below), provided that the first payment shall be for any accrued Base
Salary for the sixty (60) day period plus the period from the sixtieth (60th)
day until the regular payroll date, if applicable, and all salary continuation
payments thereafter, if any, shall be made on the Company’s regular payroll
dates;

(ii)if the Employee timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Employee will be entitled to the following COBRA benefits
(the “COBRA Benefits,” together with the Severance Payment, the “Severance
Benefits”): the Company shall pay the COBRA premiums necessary to continue the
Employee’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of (x) [              ] months following the termination date (the “COBRA
Severance Period”); (y) the date when the Employee becomes eligible for health
insurance coverage in connection with new employment or self-employment; or
(iii) the date the Employee ceases to be eligible for COBRA continuation
coverage for any reason, including plan termination (such period from the
termination date through the earlier of (i)-(iii), the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on the Employee’s behalf would result in a violation
of applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying COBRA premiums pursuant to this
Section, the Company shall pay the Employee on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to the Employee’s payment of COBRA premiums and without
regard to the expiration of the COBRA period prior to the end of the COBRA
Payment Period. Nothing in this Agreement shall deprive the Employee of his
rights under COBRA or ERISA for benefits under plans and policies arising under
his employment by the Company.

(c)Employee shall not receive the Severance Benefits pursuant to Section 6.1(b)
unless he executes the Release within the consideration period specified
therein, which shall in no event be more than sixty (60) days, and until the
Release becomes effective and can no longer be revoked by Employee under its
terms. Employee’s ability to receive benefits pursuant to Section 6.1(b) is
further conditioned upon his: returning all Company property; complying with his
post-termination obligations under this Agreement and the Proprietary
Information Agreement; and complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein.

5

197298351 v1

--------------------------------------------------------------------------------

 

(d)The benefits provided to Employee pursuant to this Section 6.1 are in lieu
of, and not in addition to, any benefits to which Employee may otherwise be
entitled under any Company severance plan, policy or program.

(e)The damages caused by the termination of Employee’s employment without Cause
would be difficult to ascertain; therefore, the Severance Benefits for which
Employee is eligible pursuant to Section 6.1(b) above in exchange for the
Release are agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

6.2Termination by the Company for Cause.

Subject to Section 6.2(b) below, the Company shall have the right to terminate
Employee’s employment with the Company at any time for Cause by giving notice as
described in Section 6.8 of this Agreement.

(a)“Cause” means (i) any material breach of this Agreement, the Proprietary
Information Agreement between the Employee and the Company, or any other written
agreement between Employee and the Company, if such breach causes material harm
to the Company or reasonably threatens to cause such harm; (ii) any material
failure to comply with the Company’s written policies or rules, as they may be
in effect from time to time during Employee’s employment, if such failure causes
material harm to the Company, and to the extent it is curable by Employee, is
not cured within thirty (30) days after written notice thereof is given to
Employee by the Company; (iii) commission, conviction of, or a plea of “guilty”
or “no contest” to, a felony under the laws of the United States or any State;
(iv) any willful, intentional or grossly negligent act having the effect of
materially injuring (whether financially or otherwise) the business or
reputation of the Company, which to the extent it is curable by Employee, is not
cured within thirty (30) days after written notice thereof is given to Employee
by the Company; or (v) willful misconduct with respect to any of Employee’s
material duties or obligations under this Agreement, including, without
limitation, willful insubordination with respect to reasonable directions from
the Company or the Board which, to the extent it is curable is not cured within
thirty (30) days after written notice thereof is given to Employee by the
Company.

(b)In the event Employee’s employment is terminated at any time for Cause,
Employee will not receive the Severance Benefits described in Section 6.1(b), or
any other severance compensation or benefit, except that, pursuant to the
Company’s standard payroll policies, the Company shall pay to Employee the
accrued but unpaid salary of Employee through the date of termination, together
with all compensation and benefits payable to Employee based on his
participation in any compensation or benefit plan, program or arrangement
through the date of termination.

6

197298351 v1

--------------------------------------------------------------------------------

 

6.3Resignation by the Employee With Good Reason.

(a)Employee may resign from Employee’s employment with the Company for Good
Reason by giving notice following the end of the Cure Period (as defined in this
Section). For purposes of this Agreement, “Good Reason” for the Employee to
terminate his employment hereunder shall mean the occurrence of any of the
following events without the Employee’s consent: (i) a material reduction in the
Employee’s Base Salary (other than an across-the-board decrease in base salary
applicable to all executive officers of the Company); (ii) a material breach of
this Agreement by the Company; (iii) a material reduction in the Employee’s
duties, authority and responsibilities relative to the Employee’s duties,
authority, and responsibilities in effect immediately prior to such reduction;
or (iv) the relocation of the Employee’s then-principal place of employment,
without the Employee’s consent, in a manner that lengthens his one-way commute
distance by fifty (50) or more miles from his then-current principal place of
employment immediately prior to such relocation; provided, however, that, any
such termination by the Employee shall only be deemed for Good Reason pursuant
to this definition if: (1) the Employee gives the Company written notice of his
intent to terminate for Good Reason within thirty (30) days following the first
occurrence of the condition(s) that he believes constitute(s) Good Reason, which
notice shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (3) the Employee voluntarily terminates his employment
within thirty (30) days following the end of the Cure Period.

(b)In the event Employee resigns from employment for Good Reason, then provided
that the Employee executes and does not revoke the Release and subject to
Section 6.1(c), then the Company shall pay to Employee the Severance Benefits
described in Section 6.1(b).

6.4Resignation by the Employee Without Good Reason.

(a)Employee may resign from Employee’s employment with the Company at any time
by giving notice as described in Section 6.8.

(b)In the event Employee resigns from Employee’s employment with the Company,
Employee will not receive the Severance Benefits, or any other severance
compensation or benefit, except that, pursuant to the Company’s standard payroll
policies, the Company shall pay to Employee the accrued but unpaid salary of
Employee through the date of resignation, together with all compensation and
benefits payable to Employee through the date of resignation under any
compensation or benefit plan, program or arrangement during such period and
Employee shall be eligible for any benefit continuation or conversion rights
provided by the provisions of a benefit plan or by law.

7

197298351 v1

--------------------------------------------------------------------------------

 

6.5Termination Without Cause or for Good Reason Following a Change in Control.

(a)If Employee’s employment by the Company is terminated by the Company (or its
successor or parent) without Cause (and not due to Disability or death) or by
Employee for Good Reason within [              ] months before or within
[              ] months immediately following a Change in Control (as defined in
the Plan), that constitutes a change in control event described in Treasury
Regulation Sections 1.409A-3(i)(5), then: (x) (1) the Severance Payment shall
equal (A) an amount equal to [              ] months of Employee’s then current
base salary, plus (B) one and [              ] times Employee’s target Annual
Bonus for the year of termination and (2) the COBRA Severance Period shall be up
to [              ] months following the termination date; (y) the Company shall
pay or provide Employee with the Severance Benefits described in Section 6.1(b)
(as increased by (x) above) except that such Severance Payment shall be paid to
Employee in a lump sum, on the first payroll date of the Company that is at
least sixty (60) days following the Separation Date; and (z) the vesting and
exercisability of all outstanding stock options and other stock awards that are
held by Employee as of immediately prior to the Separation Date, to the extent
such awards are subject to time-based vesting requirements, shall be accelerated
(and lapse, in the case of reacquisition or repurchase rights) in full, provided
that Employee executes and does not revoke the Release. Nothing in this Section
prohibits the Company or a successor organization (or its parent) from causing
such equity awards to earlier terminate pursuant to the terms of the applicable
equity plan or award agreements in connection with a Change in Control, merger,
acquisition or other similar corporate transaction where such equity awards will
terminate and not be assumed by the successor or acquiring entity.

6.6Termination by Virtue of Death or Disability of the Employee.

(a)In the event of Employee’s death while employed pursuant to this Agreement,
all obligations of the parties hereunder shall terminate immediately, and the
Company shall, pursuant to the Company’s standard payroll policies, pay to the
Employee’s legal representatives Employee’s accrued but unpaid salary through
the date of death together with all compensation and benefits payable to
Employee based on his participation in any compensation or benefit plan, program
or arrangement through the date of termination.

(b)Subject to applicable state and federal law, the Company shall at all times
have the right, upon written notice to the Employee, to terminate this Agreement
based on the Employee’s Disability (as defined below). Termination by the
Company of the Employee’s employment based on “Disability” shall mean
termination because the Employee is unable due to a physical or mental condition
to perform the essential functions of his position with or without reasonable
accommodation for [              ] months in the aggregate during any
[              ] month period or based on the written certification by two
licensed physicians of the likely continuation of such condition for such
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law. In the event Employee’s employment is terminated based on the
Employee’s Disability, Employee will not receive the Severance Benefits, or any
other severance compensation or benefit, except that, pursuant to the Company’s
standard payroll policies, the Company shall pay to Employee the accrued but
unpaid salary of Employee through the date of termination, together with all
compensation and benefits payable to Employee based on his participation in any
compensation or benefit plan, program or arrangement through the date of
termination.

8

197298351 v1

--------------------------------------------------------------------------------

 

6.7Termination Due to Discontinuance of Business. Anything in this Agreement to
the contrary notwithstanding, in the event the Company’s business is
discontinued because rendered impracticable by substantial financial losses,
lack of funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Company, then this Agreement shall terminate as of the
day the Company determines to cease operation with the same force and effect as
if such day of the month were originally set as the termination date hereof. In
the event this Agreement is terminated pursuant to this Section 6.7, Employee
will not receive the Severance Benefits, or any other severance compensation or
benefit, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Employee the accrued but unpaid salary of Employee through
the date of termination, together with all compensation and benefits payable to
Employee based on his participation in any compensation or benefit plan, program
or arrangement through the date of termination.

6.8Notice; Effective Date of Termination.

(a)Termination of Employee’s employment (the “Separation Date”) pursuant to this
Agreement shall be effective on the earliest of:

(i)immediately after the Company gives notice to Employee of Employee’s
termination, with or without Cause;

(ii)immediately upon the Employee’s death;

(iii)ten (10) days after the Company gives notice to Employee of Employee’s
termination on account of Employee’s Disability, unless the Company specifies a
later Separation Date, in which case, termination shall be effective as of such
later Separation Date, provided that Employee has not returned to the full time
performance of Employee’s duties prior to such date;

(iv)immediately upon written notice by the Employee of his resignation for Good
Reason within thirty (30) days after the Cure Period has ended and the Company
has failed to remedy any of the reasons for Good Reason resignation pursuant to
Section 6.3(a); or

(v)ten (10) days after the Employee gives written notice to the Company of
Employee’s resignation, provided that the Company may set a Separation Date at
any time between the date of notice and the date of resignation, in which case
the Employee’s resignation shall be effective as of such other date. Employee
will receive compensation through any required notice period.

(b)In the event notice of a termination under subsections (a)(iii) and (iv) is
given orally, at the other party’s request, the party giving notice must provide
written confirmation of such notice within five (5) business days of the request
in compliance with the requirement of Section 7.1 below. In the event of a
termination for Cause, written confirmation shall specify the subsection(s) of
the definition of Cause relied on to support the decision to terminate.

9

197298351 v1

--------------------------------------------------------------------------------

 

6.9Cooperation With Company After Termination of Employment. Following
termination of Employee’s employment for any reason, Employee shall reasonably
cooperate with the Company in all matters relating to the winding up of
Employee’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.

6.10Effect of Termination. The Employee agrees that should the Employee’s
employment be terminated for any reason, the Employee shall be deemed to have
resigned from any and all positions with the Company and its subsidiaries.

6.11Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to Employee without causing Employee to incur the
additional 20% tax under Section 409A. It is intended that each installment of
severance pay provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that severance payments set forth in this Agreement
satisfy, to the greatest extent possible, the exceptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9). If the Company (or, if applicable, the
successor entity thereto) determines that any payments or benefits constitute
“deferred compensation” under Section 409A and Employee is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments and benefits
shall be delayed until the earlier to occur of: (a) the date that is [ ] months
and one day after Employee’s Separation From Service, or (b) the date of
Employee’s death (such applicable date, the “Specified Employee Initial Payment
Date”). On the Specified Employee Initial Payment Date, the Company (or the
successor entity thereto, as applicable) shall (i) pay to Employee a lump sum
amount equal to the sum of the payments and benefits that Employee would
otherwise have received through the Specified Employee Initial Payment Date if
the commencement of the payment of such amounts had not been so delayed pursuant
to this Section and (ii) commence paying the balance of the payments and
benefits in accordance with the applicable payment schedules set forth in this
Agreement. All reimbursements provided under this Agreement shall be subject to
the following requirements: (i) the amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year, (ii) all reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for any other benefit. It is intended that
all payments and benefits under this Agreement shall either comply with or be
exempt from the requirements of Section 409A, and any ambiguity contained herein
shall be interpreted in such manner so as to avoid adverse personal tax
consequences under Section

10

197298351 v1

--------------------------------------------------------------------------------

 

409A. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Employee for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement.

7.General Provisions.

7.1Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail, telex or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Employee at Employee’s address as listed
on the Company payroll, or at such other address as the Company or the Employee
may designate by ten (10) days advance written notice to the other.

7.2Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.3Waiver. If either party should waive any breach of any provisions of this
Agreement, Employee or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

7.4Complete Agreement. This Agreement constitutes the entire agreement between
Employee and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements, including the Offer Letter dated [DATE].
This Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Employee and an authorized officer of the
Company. The parties have entered into a separate Proprietary Information
Agreement and have or may enter into separate agreements related to stock
awards. These separate agreements govern other aspects of the relationship
between the parties, have or may have provisions that survive termination of the
Employee’s employment under this Agreement, may be amended or superseded by the
parties without regard to this Agreement and are enforceable according to their
terms without regard to the enforcement provision of this Agreement.

7.5Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

11

197298351 v1

--------------------------------------------------------------------------------

 

7.6Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.7Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said Company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Employee may not assign
or transfer this Agreement or any rights or obligations hereunder, other than to
his estate upon his death.

7.8Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Commonwealth
of Massachusetts.

7.9Indemnification. The Employee shall be entitled to indemnification to the
maximum extent permitted by applicable law and the Company’s Bylaws with terms
no less favorable than provided to any other Company executive officer or
director and subject to the terms of any separate written indemnification
agreement. At all times during the Employee’s employment, the Company shall
maintain in effect a directors and officers liability insurance policy with the
Employee as a covered officer.

7.10Resolution of Disputes. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Employee’s employment with the Company or out of this
Agreement, or the Employee’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Employee or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Employee’s employment, including, but not limited to, any claim
arising out of this Agreement, claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Employee Retirement Income Security Act, and any similar federal, state or
local law, statute, regulation, or any common law doctrine, whether that dispute
arises during or after employment, shall be settled by binding arbitration
conducted before a single arbitrator by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules;
provided however, that this dispute resolution provision shall not apply to any
separate agreements between the parties that do not themselves specify
arbitration as an exclusive remedy. The location for the arbitration shall be
the Boston, Massachusetts metropolitan area. Any award made by such panel shall
be final, binding and conclusive on the parties for all purposes, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitrators’ fees and expenses and all administrative
fees and expenses associated with the filing of the arbitration shall be borne
by the Company; provided however, that at the Employee’s option, Employee may
voluntarily pay up to one-half the costs and fees. The parties acknowledge and
agree that their obligations to arbitrate under this Section survive the
termination of this Agreement and continue

12

197298351 v1

--------------------------------------------------------------------------------

 

after the termination of the employment relationship between Employee and the
Company. The parties each further agree that the arbitration provisions of this
Agreement shall provide each party with its exclusive remedy, and each party
expressly waives any right it might have to seek redress in any other forum,
except as otherwise expressly provided in this Agreement. By electing
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.




13

197298351 v1

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Employment Agreement on the
day and year first written above.

 

 

AVEDRO, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

 

Employee:

 

 

 

[NAME]

 

 

14

197298351 v1

--------------------------------------------------------------------------------

 

Exhibit A
Release Agreement

This Release Agreement (“Release” or “Agreement”) is made by and between [NAME]
(“you”) and Avedro, Inc. (the “Company”). A copy of this Release is an
attachment to the Employment Agreement between the Company and you dated
________________ _____, 20 __ (the “Employment Agreement”). Capitalized terms
not defined in this Agreement carry the definition found in the Employment
Agreement.

1.Severance Payments. In consideration for your execution, return and
non-revocation of this Release on or after your Separation Date, the Company
will provide you with the Severance Benefits described in Section 6 of the
Employment Agreement.

2.Compliance with Section 409A. The Severance Benefits offered to you by the
Company are payable in reliance on Treasury Regulation Section 1.409A-1(b)(9)
and the short term deferral exemption in Treasury Regulation Section
1.409A-1(b)(4). For purposes of Code Section 409A, your right to receive any
installment payments (whether pay in lieu of notice, Severance Benefits,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment shall at all times
be considered a separate and distinct payment. All payments and benefits are
subject to applicable withholdings and deductions.

3.Release. In exchange for the Severance Benefits and other consideration, to
which you would not otherwise be entitled, and except as otherwise set forth in
this Agreement, you, on behalf of yourself and, to the extent permitted by law,
on behalf of your spouse, heirs, executors, administrators, assigns, insurers,
attorneys and other persons or entities, acting or purporting to act on your
behalf (collectively, the “Employee Parties”), hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents,
representatives, employees, attorneys, shareholders, predecessors, successors,
assigns, insurers and affiliates (the “Company Parties”) of and from any and all
claims, liabilities, demands, contentions, actions, causes of action, suits,
costs, expenses, attorneys’ fees, damages, indemnities, debts, judgments,
levies, executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with your employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law, statute, or cause of action; tort law; or contract law (individually
a “Claim” and collectively “Claims”). The Claims you are releasing and waiving
in this Agreement include, but are not limited to, any and all Claims that any
of the Company Parties:

 

•

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

197298351 v1

--------------------------------------------------------------------------------

 

 

•

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the Massachusetts Wage Act and the
Massachusetts Fair Employment Practice Act; [              ] the Employee
Retirement Income Security Act; the Employee Polygraph Protection Act; the
Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the anti-retaliation provisions of the Sarbanes-Oxley Act, or
any other federal or state law regarding whistleblower retaliation; the Lilly
Ledbetter Fair Pay Act; the Uniformed Services Employment and Reemployment
Rights Act; the Fair Credit Reporting Act; and the National Labor Relations Act;
and

 

•

has violated any statute, public policy or common law (including, but not
limited to, Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this Release is executed. Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers’ compensation laws.
Nothing in this Agreement shall prevent you from filing, cooperating with, or
participating in any proceeding or investigation before the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal government agency, or
similar state or local agency (“Government Agencies”), or exercising any rights
pursuant to Section 7 of the National Labor Relations Act. You further
understand this Agreement does not limit your ability to voluntarily communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, you
are otherwise waiving, to the fullest extent permitted by law, any and all
rights you may have to individual relief based on any Claims that you have
released and any rights you have waived by signing this Agreement. If any Claim
is not subject to release, to the extent permitted by law, you waive any right
or ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a Claim in which any of the Company Parties is a
party. This Agreement does not abrogate your existing rights under any Company
benefit plan or any plan or agreement

2

197298351 v1

--------------------------------------------------------------------------------

 

related to equity ownership in the Company; however, it does waive, release and
forever discharge Claims existing as of the date you execute this Agreement
pursuant to any such plan or agreement.

4.Your Acknowledgments and Affirmations. You also acknowledge and agree that (i)
the consideration given to you in exchange for the waiver and release in this
Agreement is in addition to anything of value to which you were already
entitled, and (ii) that you have been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which
you are eligible, and have not suffered any on-the-job injury for which you have
not already filed a Claim. You affirm that all of the decisions of the Company
Parties regarding your pay and benefits through the date of your execution of
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law. You
affirm that you have not filed or caused to be filed, and are not presently a
party to, a Claim against any of the Company Parties. You further affirm that
you have no known workplace injuries or occupational diseases. You acknowledge
and affirm that you have not been retaliated against for reporting any
allegation of corporate fraud or other wrongdoing by any of the Company Parties,
or for exercising any rights protected by law, including any rights protected by
the Fair Labor Standards Act, the Family Medical Leave Act or any related
statute or local leave or disability accommodation laws, or any applicable state
workers’ compensation law. In addition, you acknowledge that you are knowingly
and voluntarily waiving and releasing any rights you may have under the ADEA
(“ADEA Waiver”). You also acknowledge that the consideration given for the ADEA
Waiver is in addition to anything of value to which you were already entitled.
You further acknowledge that you have been advised by this writing, as required
by the ADEA, that: (a) your release and waiver herein does not apply to any
rights or claims that arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke it (by sending written revocation directly to
[name/title]; and (e) the Agreement will not be effective until the date upon
which the revocation period has expired unexercised, which will be the eighth
(8th) day after you sign this Agreement.

5.Return of Company Property. By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with [name/title]. Receipt of the Severance Benefits described in Section 1 of
this Agreement is expressly conditioned upon return of all Company property.

3

197298351 v1

--------------------------------------------------------------------------------

 

6.Confidential Information, Non-Competition and Non-Solicitation Obligations.
Both during and after your employment you acknowledge your continuing
obligations under your Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement not to use or disclose any confidential or
proprietary information of the Company and comply with your post-employment
non-competition and non-solicitation restrictions. The Company acknowledges that
you will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, in the event that you file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you: (A) file any document containing the trade secret under
seal; and (B) do not disclose the trade secret, except pursuant to court order.

7.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose this Agreement in confidence to your
attorney, accountant, auditor, tax preparer, and financial advisor; and (c) you
may disclose this Agreement insofar as such disclosure may be required by law.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to discuss your employment with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

8.Non-Disparagement. You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you will respond accurately and fully to
any question, inquiry or request for information when required by legal process.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

9.No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

4

197298351 v1

--------------------------------------------------------------------------------

 

10.Breach. You agree that upon any breach of this Agreement you will forfeit all
amounts paid or owing to you under this Agreement. Further, you acknowledge that
it may be impossible to assess the damages caused by your violation of the terms
of Sections 5, 6, 7 and 8 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company. You therefore
agree that any such breach of this Agreement is a material breach of this
Agreement, and, in addition to any and all other damages and remedies available
to the Company upon your breach of this Agreement, the Company shall be entitled
to an injunction to prevent you from violating or breaching this Agreement. You
agree that if the Company is successful in whole or in part in any legal or
equitable action against you under this Agreement, you agree to pay all of the
costs, including reasonable attorneys’ fees, incurred by the Company in
enforcing the terms of this Agreement.

11.Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts as applied to
contracts made and to be performed entirely within Massachusetts.

 

 

AVEDRO, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME]




5

197298351 v1

--------------------------------------------------------------------------------

 

Exhibit A
Release Agreement

This Release Agreement (“Release” or “Agreement”) is made by and between [NAME]
(“you”) and Avedro, Inc. (the “Company”). A copy of this Release is an
attachment to the Employment Agreement between the Company and you dated
________________ _____, 20 __ (the “Employment Agreement”). Capitalized terms
not defined in this Agreement carry the definition found in the Employment
Agreement.

1.Severance Payments. In consideration for your execution, return and
non-revocation of this Release on or after your Separation Date, the Company
will provide you with the Severance Benefits described in Section 6 of the
Employment Agreement.

2.Compliance with Section 409A. The Severance Benefits offered to you by the
Company are payable in reliance on Treasury Regulation Section 1.409A-1(b)(9)
and the short term deferral exemption in Treasury Regulation Section
1.409A-1(b)(4). For purposes of Code Section 409A, your right to receive any
installment payments (whether pay in lieu of notice, Severance Benefits,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment shall at all times
be considered a separate and distinct payment. All payments and benefits are
subject to applicable withholdings and deductions.

3.Release. In exchange for the Severance Benefits and other consideration, to
which you would not otherwise be entitled, and except as otherwise set forth in
this Agreement, you, on behalf of yourself and, to the extent permitted by law,
on behalf of your spouse, heirs, executors, administrators, assigns, insurers,
attorneys and other persons or entities, acting or purporting to act on your
behalf (collectively, the “Employee Parties”), hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents,
representatives, employees, attorneys, shareholders, predecessors, successors,
assigns, insurers and affiliates (the “Company Parties”) of and from any and all
claims, liabilities, demands, contentions, actions, causes of action, suits,
costs, expenses, attorneys’ fees, damages, indemnities, debts, judgments,
levies, executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with your employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law, statute, or cause of action; tort law; or contract law (individually
a “Claim” and collectively “Claims”). The Claims you are releasing and waiving
in this Agreement include, but are not limited to, any and all Claims that any
of the Company Parties:

 

•

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

6

197298351 v1

--------------------------------------------------------------------------------

 

 

•

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the Massachusetts Wage Act and the
Massachusetts Fair Employment Practice Act; [              ] the Employee
Retirement Income Security Act; the Employee Polygraph Protection Act; the
Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the anti-retaliation provisions of the Sarbanes-Oxley Act, or
any other federal or state law regarding whistleblower retaliation; the Lilly
Ledbetter Fair Pay Act; the Uniformed Services Employment and Reemployment
Rights Act; the Fair Credit Reporting Act; and the National Labor Relations Act;
and

 

•

has violated any statute, public policy or common law (including, but not
limited to, Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this Release is executed. Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers’ compensation laws.
Nothing in this Agreement shall prevent you from filing, cooperating with, or
participating in any proceeding or investigation before the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal government agency, or
similar state or local agency (“Government Agencies”), or exercising any rights
pursuant to Section 7 of the National Labor Relations Act. You further
understand this Agreement does not limit your ability to voluntarily communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, you
are otherwise waiving, to the fullest extent permitted by law, any and all
rights you may have to individual relief based on any Claims that you have
released and any rights you have waived by signing this Agreement. If any Claim
is not subject to release, to the extent permitted by law, you waive any right
or ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a Claim in which any of the Company Parties is a
party. This Agreement does not abrogate your existing rights under any Company
benefit plan or any plan or agreement

7

197298351 v1

--------------------------------------------------------------------------------

 

related to equity ownership in the Company; however, it does waive, release and
forever discharge Claims existing as of the date you execute this Agreement
pursuant to any such plan or agreement.

4.Your Acknowledgments and Affirmations. You also acknowledge and agree that (i)
the consideration given to you in exchange for the waiver and release in this
Agreement is in addition to anything of value to which you were already
entitled, and (ii) that you have been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which
you are eligible, and have not suffered any on-the-job injury for which you have
not already filed a Claim. You affirm that all of the decisions of the Company
Parties regarding your pay and benefits through the date of your execution of
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law. You
affirm that you have not filed or caused to be filed, and are not presently a
party to, a Claim against any of the Company Parties. You further affirm that
you have no known workplace injuries or occupational diseases. You acknowledge
and affirm that you have not been retaliated against for reporting any
allegation of corporate fraud or other wrongdoing by any of the Company Parties,
or for exercising any rights protected by law, including any rights protected by
the Fair Labor Standards Act, the Family Medical Leave Act or any related
statute or local leave or disability accommodation laws, or any applicable state
workers’ compensation law. In addition, you acknowledge that you are knowingly
and voluntarily waiving and releasing any rights you may have under the ADEA
(“ADEA Waiver”). You also acknowledge that the consideration given for the ADEA
Waiver is in addition to anything of value to which you were already entitled.
You further acknowledge that you have been advised by this writing, as required
by the ADEA, that: (a) your release and waiver herein does not apply to any
rights or claims that arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke it (by sending written revocation directly to
[name/title]; and (e) the Agreement will not be effective until the date upon
which the revocation period has expired unexercised, which will be the eighth
(8th) day after you sign this Agreement.

5.Return of Company Property. By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with [name/title]. Receipt of the Severance Benefits described in Section 1 of
this Agreement is expressly conditioned upon return of all Company property.

8

197298351 v1

--------------------------------------------------------------------------------

 

6.Confidential Information, Non-Competition and Non-Solicitation Obligations.
Both during and after your employment you acknowledge your continuing
obligations under your Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement not to use or disclose any confidential or
proprietary information of the Company and comply with your post-employment
non-competition and non-solicitation restrictions. The Company acknowledges that
you will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, in the event that you file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you: (A) file any document containing the trade secret under
seal; and (B) do not disclose the trade secret, except pursuant to court order.

7.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose this Agreement in confidence to your
attorney, accountant, auditor, tax preparer, and financial advisor; and (c) you
may disclose this Agreement insofar as such disclosure may be required by law.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to discuss your employment with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

8.Non-Disparagement. You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you will respond accurately and fully to
any question, inquiry or request for information when required by legal process.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

9.No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

9

197298351 v1

--------------------------------------------------------------------------------

 

10.Breach. You agree that upon any breach of this Agreement you will forfeit all
amounts paid or owing to you under this Agreement. Further, you acknowledge that
it may be impossible to assess the damages caused by your violation of the terms
of Sections 5, 6, 7 and 8 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company. You therefore
agree that any such breach of this Agreement is a material breach of this
Agreement, and, in addition to any and all other damages and remedies available
to the Company upon your breach of this Agreement, the Company shall be entitled
to an injunction to prevent you from violating or breaching this Agreement. You
agree that if the Company is successful in whole or in part in any legal or
equitable action against you under this Agreement, you agree to pay all of the
costs, including reasonable attorneys’ fees, incurred by the Company in
enforcing the terms of this Agreement.

11.Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts as applied to
contracts made and to be performed entirely within Massachusetts.

 

 

AVEDRO, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME]




10

197298351 v1

--------------------------------------------------------------------------------

 

Exhibit B

[                     ]

11

197298351 v1